Citation Nr: 1437183	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  10-04 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from April 1953 to April 1957, with additional service in the Navy Reserves until April 1961.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied his claims.  Within a year from this denial, the Veteran re-filed claims of entitlement to these same disabilities, which the Board is construing as a Notice of Disagreement (NOD) to the July 2006 rating decision, which obviates the need for the Veteran to submit new and material evidence to reopen a previously denied claim.  See 38 C.F.R. §§ 3.156, 20.201.

In July 2014, the Veteran and his wife presented testimony in support of these claims to the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is related to in-service acoustic trauma.

2.  The evidence is in relative equipoise as to whether the Veteran's tinnitus is related to in-service acoustic trauma.




CONCLUSIONS OF LAW

1. Entitlement to service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2. Entitlement to service connection for tinnitus is granted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).  

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2013).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable. 

The Veteran asserts that his current hearing loss and tinnitus are the result of exposure to acoustic trauma during his military service.  He described his acoustic trauma in service as exposure to noise from aircraft on the flight line.   The Board concedes that the Veteran experienced acoustic trauma in service.

The Veteran underwent a VA compensation and pension examination for his hearing loss and tinnitus in June 2006.  Audiological evaluation showed that he had bilateral hearing loss in accordance with 38 C.F.R. § 3.385.  He also complained of tinnitus.  The examiner concluded that the Veteran's military noise exposure was not responsible for his hearing loss and tinnitus, reasoning that the Veteran reported the onset of his hearing and tinnitus symptoms as having occurred in the late 1960s.  However, other statements of record from both the Veteran and his wife place the onset of the Veteran's symptoms in the 1950s, to include during service.  Therefore, as the examiner's opinion is based upon an inaccurate factual premise, the Board resolves doubt in the Veteran's favor and finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



